DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 05/22/2019, claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/463,241.
Allowable Subject Matter 
Claims 6-7, and 16-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the baseclaim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a risk value acquisition unit that requires”, and ” a processing execution unit that associates”, in claim 1,” a risk value acquisition unit that requires” and “ a processing execution unit that associates” in claim 10,  “an anonym ID generation unit that generates” and ”  an anonym ID provision unit that provides, in claim 11, “an anonym ID generation unit that generates” and ” an anonym ID provision unit that provides” in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18, and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “a risk value acquisition unit that requires”, and ” a processing execution unit that associates”, in claim 1,” a risk value acquisition unit that requires” and “ a processing execution unit that associates” in claim 10,  “an anonym ID generation unit that generates” and ”  an anonym ID provision unit that provides, in claim 11, “an anonym ID generation unit that generates” and ” an anonym ID provision unit that provides” in claim 20. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims limitation  “a risk value acquisition unit that requires”, and ” a processing execution unit that associates”, in claim 1,” a risk value acquisition unit that requires” and “ a processing execution unit that associates” in claim 10,  “an anonym ID generation unit that generates” and ”  an anonym ID provision unit that provides, in claim 11, “an anonym ID generation unit that generates” and ” an anonym ID provision unit that provides” in claim 20  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Claims 2-8, 11-17 do not cure the deficiency of claim 14 and are rejected under 35 USC 112, 2nd paragraph, for their dependency upon claims 1, 10.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2014/0189858 issued to Chen et al (“Chen”) and in view of US Patent No. 2004/0133547 issued to Doi  and further in view of US Patent No. 2006/0136253 issued to Yokota  et al (“Yokota”).
Regarding claim 1, Chen discloses a server device comprising: a risk value acquisition unit that acquires a risk value in a case in which a user's anonymous information leaks [ ¶5,  After the anonymous data is generated, the digital data administrator may want to perform a risk evaluation for the re-identification of the anonymous data], and [ ¶3, sensitive personal information can be easily re-identified, so that personal rights and interests will be seriously affected once the information is re-identified or leaked out], and [¶10], and [ see Fig. 12, for Risk evaluation device and module], and [¶¶155-157]; and 
 wherein in a case in which the risk value exceeds a predetermined threshold value, the processing execution unit [¶157, the risk evaluation module 46 calculates and outputs a risk evaluation result according to the matching quantities (step S550).  The risk evaluation result includes a maximum risk probability, a minimum risk probability or an average risk probability.  According to an embodiment, a reciprocal of the smallest matching quantity can be set as the maximum risk probability, a reciprocal of the largest matching quantity can be set as the minimum risk probability, and a reciprocal of an average value of the matching quantities can be set as the average risk probability.  According to another embodiment, a product of the matching quantity and a quantity of the original data of the corresponding data partition, divided by the total quantity of the original data of the original dataset, can be set as the average risk probability].
Chen does not explicitly disclose, however, Doi discloses:
and a processing execution unit that associates an anonym ID for identifying the anonymous information with the anonymous information[ Abstract, generating anonymous information], and  [¶61, A temporary ID is made to correspond to a personal ID (the ID (identifier) of personal information) by the information associating unit 22.  Temporary IDs are given to pieces of recording information at random.  Only the information associating unit 22 knows the correspondence between the temporary IDs and the personal IDs.  That is, the information which indicates correspondence between the temporary IDs and the personal IDs is recorded in the information associating unit 22 so that only the information associating unit 22 can read out the information [ see FIGS 1,  5, 7 and corresponding text for more detail], Anonymous information structing unit].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching Doi in order for providing only anonymous information item when access level predetermined to user is equal to access level assigned to users who can access anonymous information, hence maintaining privacy of personal information included in the collected information[Doi, Abstract, ¶3]. 
Chen and Doi does not explicitly disclose, however, Yokota discloses executes at least any of processing of switching the anonym ID associated with the anonymous information or [ See FIGs 16, and 17, Encoded individual Identifier (D), Anonymous individual identifier( E), New  identifier Anonymous( E’) ,  a relationship among encoded individual information, an anonymous individual identifier, a new semi-anonymous individual identifier, and a new anonymous 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen, and Doi, with the teaching of Yokota in order to implement an anonymous information system which is capable of maintaining anonymity of data while improving safety with regard to loss of anonymity caused by hacking of secret information, or the like[ Yokpta, Abstract].
Regarding claim 2, Chen does not explicitly discloses: wherein the processing execution unit associates first identification data with encrypted data of a user ID in a case in which the encrypted data is acquired from an information processing device and associates a first anonym ID in accordance with the first identification data with first anonymous information in a case in which the first anonymous information and the first anonym ID are acquired from the information processing device.
However, Doi and Yokota discloses this limitation as:
Doi [ see FIGS 5, 7, and 14,  and corresponding text for more detail, anonymizing request (S2), record temporary ID, encrypted vital data, and encrypted personal information].
 Yokota [ see FIGS 2 and 6 and corresponding text for more detail, ¶¶483-497, using a designated key KEY.sub.1, the first converting unit 205 performs the encryption algorithm AES on the encoded personal information received from the encoder unit 202c to generate first encrypted individual information C.sub.1.]
Regarding claim 3, Chen does not explicitly discloses: wherein the risk value acquisition unit acquires a risk value in a case in which second anonymous information leaks if the first anonym ID and the second anonymous information are acquired from the information processing device, and the processing execution unit associates second identification data with the encrypted data in a case in which the risk value exceeds the threshold value and associates a second anonym ID in accordance with the second identification data with the second anonymous SP367627WO00 48/54 information in a case in which the second anonym ID is acquired from the information processing device.
However, Doi and Yokota discloses this limitation as:
Doi [ see FIGS 5, 7, and 14,  and corresponding text for more detail, anonymizing request (S2), record temporary ID, encrypted vital data, and encrypted personal information].
 Yokota [ see FIGS 2 and 6 and corresponding text for more detail, ¶¶483-497, using a designated key KEY.sub.1, the first converting unit 205 performs the encryption algorithm AES on the encoded personal information received from the encoder unit 202c to generate first encrypted individual information C.sub.1.].
Regarding claim 4, wherein the processing execution unit associates the first anonym ID with the second anonymous information in a case in which the risk value does not exceed the threshold value
 Chen and Doi  disclose this limitation as: 
Chen[¶ ¶157-158, The risk evaluation module 46 calculates and outputs a risk evaluation result according to the matching quantities (step S550).  The risk evaluation result includes a maximum risk probability, a minimum risk probability or an average risk probability.  According to an embodiment, a reciprocal of the smallest matching quantity can be set as the maximum risk probability, a reciprocal of the largest matching quantity can be set as the minimum risk 
probability, and a reciprocal of an average value of the matching quantities can be set as the average risk probability… The risk evaluation device 40 provides the risk evaluation result to the administrator through the GUI, so that the administrator can determine whether the anonymous dataset can be opened for users under the current risk level].

Doi [ see FIGS 5, 7, and 14,  and corresponding text for more detail, anonymizing request (S2), record temporary ID, encrypted vital data, and encrypted personal information].
Regarding claim 5, Chen does not explicitly discloses: wherein the processing execution unit provides the first identification data associated with the encrypted data to the information processing device in a case in which the encrypted data is acquired again from the information processing device and executes a predetermined operation related to the first anonymous information associated with a first anonym ID in accordance with the first identification data in a case in which the first anonym ID is acquired from the information processing device.
However, Doi and Yokota discloses this limitation as:
Doi [ see FIGS 5, 7, and 14,  and corresponding text for more detail, anonymizing request (S2), record temporary ID, encrypted vital data, and encrypted personal information].
 Yokota [ see FIGS 2 and 6 and corresponding text for more detail, ¶¶483-497, using a designated key KEY.sub.1, the first converting unit 205 performs the encryption algorithm AES on the encoded personal information received from the encoder unit 202c to generate first encrypted individual information C.sub.1.].
Regarding Claim 8, Chen discloses  wherein the risk value acquisition unit acquires the risk value on a basis of at least any of the anonymous information or information related to the anonymous information [¶36,  FIG. 2 is a flow chart of the anonymous dataset generation method according to an embodiment of the disclosure.  The anonymous dataset generation method can de-identify the original dataset and generate the anonymous dataset conformed to a k-anonymity privacy protection limitation.  K is a positive integer], and [ ¶67], and [¶122] The risk evaluation device of the anonymous dataset and the risk evaluation method of the anonymous dataset are described hereinafter.  The risk evaluation device and method of the anonymous dataset can evaluate a degree of de-identification of the anonymous dataset, and find out the dangerous data which are less de-identified in the anonymous dataset.  Briefly, a plurality of sample data can be generated according to the original dataset, and the sample data are used for attacking the anonymous dataset in order to evaluate the risk of re-identification of the anonymous data], and [¶157.
Regarding claim 9, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 10, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 11, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 12, this claim is interpreted and rejected for the same rational set forth in claim 2.
Regarding claim 13, this claim is interpreted and rejected for the same rational set forth in claim 3.
Regarding claim 14, this claim is interpreted and rejected for the same rational set forth in claim 4.
Regarding claim 15, this claim is interpreted and rejected for the same rational set forth in claim 5.
Regarding claim 18, this claim is interpreted and rejected for the same rational set forth in claim 8.
Regarding claim 19, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 20, this claim is interpreted and rejected for the same rational set forth in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ayres(US20100088753)[ Abstract, An identity and authentication platform utilizes a data model that enables multiple identities such as e-mail addresses, mobile phone numbers, nicknames, gaming IDs, and other user IDs to be utilized as aliases which are unique sub-identities of a main account name, ¶37].
Bezzi(US2015/0007249) [Abstract, an anonymized dataset if the privacy risk is above a threshold value…if the privacy risk is below a threshold value. ]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497